Citation Nr: 0843434	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right ACL (anterior cruciate 
ligament) deficient knee (based on recurrent subluxation or 
lateral instability), beginning on December 5, 2004.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected status post right knee strain, ACL 
tear and medial meniscus tear (based on limitation of motion) 
beginning on December 5, 2004.  

3.  Entitlement to a current rating in excess of 30 percent 
for the service-connected right ACL deficient knee (based on 
recurrent subluxation or lateral instability).  

4.  Entitlement to a current rating in excess of 10 percent 
for the service-connected status post right knee strain, ACL 
tear and medial meniscus tear (based on limitation of 
motion).  

5.  Entitlement to an increased rating in excess of 10 
percent for the service-connected status post ACL surgery of 
the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to December 
2004.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating actions in February and 
December 2005 issued by the RO that granted service 
connection for right ACL deficient knee and status post ACL 
surgery of the left knee.  

A 10 percent disability evaluation was assigned for the right 
knee disorder and a noncompensable evaluation was assigned 
for the left knee disorder; an effective date of December 5, 
2004, was assigned for both.  The veteran thereafter 
perfected appeals as to both matters.  

A December 2005 Statement of the Case (SOC) granted service 
connection for status post right knee strain, ACL tear and 
medial meniscus tear; a 10 percent disability evaluation was 
assigned, effective beginning on December 5, 2004.  The 
veteran later perfected a timely appeal as to this matter.  

As the veteran perfected appeals to the above-cited initial 
ratings assigned following the respective grants of service 
connection the Board has characterized these issues in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.  

For the reasons outlined hereinbelow, the case, in part, is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran of any 
further action required on his part.  



FINDING OF FACT

1.  For the period beginning on December 5, 2004, the 
service-connected right ACL deficient knee was initially 
shown to have been manifested by a disability picture that 
more nearly approximated that of severe recurrent subluxation 
or instability.  

2.  For the period beginning on December 5, 2004, the 
service-connected status post right knee disability was not 
initially shown to have been manifested by a loss of function 
with flexion restricted to 30 degrees or extension restricted 
to 10 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected right knee disability 
based on recurrent subluxation or instability, beginning on 
December 5, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 4.14, 
4.40, 4.45, 4.71a including Diagnostic Code (Code) 5257 
(2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right knee 
disability based on limitation of motion, beginning on 
December 5, 2004 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.7, 4.14, 4.40, 4.45, 4.71a including Codes 5003, 5010, 
5260, 5261 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases involving claims for 
increase.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

There is no showing of any defect in notifying or assisting 
the veteran so as to affect the underlying fairness of the 
adjudication taken hereinbelow.  Indeed, the veteran has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) which is based, as far 
as can practically be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes (Codes).  38 
C.F.R. § 4.27 (2008).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  

Thus, the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.  

As noted, in a February 2005 rating decision, the RO granted 
service connection for right ACL deficient knee (based on 
recurrent subluxation or lateral instability) and assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Code 5257, 
effective on December 5, 2004.  Service connection was also 
granted at that time for status post left knee ACL surgery, 
rated at no percent under 38 C.F.R. § 4.71a, Code 5260, on 
December 5, 2004.  

Then, an SOC, dated in December 2005, increased the rating 
assigned to the service-connected left knee disability to 10 
percent disabling, effective beginning on December 5, 2004.  

As part of this rating action, service connection was granted 
for status post right knee strain, ACL tear and medial 
meniscus tear (based on limitation of motion); a 10 percent 
disability evaluation was assigned, effective on December, 5, 
2004.  

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, 20 percent where there is 
moderate instability, and 30 percent where there is severe 
disability.  38 C.F.R. § 4.71a, Code 5257.  

Ankylosis, i.e., the fixation of the left knee is neither 
alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Code 
5256 does not apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 
in the absence of service-connected tibia and fibula 
impairment.  

Title 38, Code of Federal Regulations, Section 4.71a provides 
that degenerative arthritis is rated in accordance with Code 
5003.  That Code provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved.  

Under Code 5260, where flexion of the leg is limited to 45 
degrees a 10 percent rating is warranted.  A limitation of 
flexion to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.  

Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable.  
Id.  

The standard ranges of motion of the knee are extension to 
zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and  5257.  

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it 
was found that, even if the veteran did not have limitation 
of motion of the knee meeting the criteria for a 
noncompensable evaluation under Codes 5260 or 5261, a 
separate evaluation could be assigned if there was evidence 
of a full range of motion "inhibited by pain."  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Factual Background

An October 2003 Physical Profile form shows that the veteran 
underwent left knee surgery in January 2003 for ACL 
reconstruction.  Acute onset pain and swelling was reported.  

On an April 2004 physical evaluation, the veteran's left knee 
exhibited no problem on prolonged walking, but he could not 
run more than one mile without swelling.  Left knee 
examination showed no deformities, pain or swelling.  His 
range of motion was reported to be normal with flexion to 140 
degrees and extension to 0 degrees.  Medial and lateral 
movements were stable without complaints of pain.  

The veteran was seen for right knee complaints of pain in 
September 2004.  An examination showed findings of swelling, 
retropatellar grinding, decreased range of motion and 
questionable laxity and Lachman's.  A later dated September 
2004 medical record included a provisional diagnosis of right 
knee ACL deficiency.  

An October 2004 X-ray report includes a diagnosis of right 
knee internal derangement compatible with pivot-shift 
mechanism of injury, including anterior cruciate ligament 
tear, medial collateral ligament strain, lateral femoral 
condyle edema and impaction injury, likely lateral meniscal 
tear, and possible posterior horn medial meniscal tear versus 
contusion.  

The report of a January 2005 VA outpatient orthopedic 
consultation shows that the veteran was seen for right knee 
complaints.  He reported having constant pain since his in-
service injury, with popping/catching.  An examination 
revealed mild effusion, with no swelling, erythema, heat or 
lesions.  

The range of flexion was to 135 degrees, and extension to 0 
degrees.  Strength was 5 out of 5.  Positive anterior drawer 
and Lachman's was reported, with popping on McMurray's 
testing.  Posterior drawer sign was negative, and 
valgus/varus testing was stable.  The diagnosis was that of 
recurrent right knee pain with mechanical symptoms secondary 
to probable ACL tear and meniscal injury.  

An April 2005 VA outpatient orthopedic consultation report 
shows that the veteran was seen for consideration of right 
knee ACL repair.  The examination showed mild effusion, with 
range of motion from 0 to 135 degrees.  

The diagnoses included those of right knee ACL tear with 
medial meniscal tear and status post 2003 left knee ACL 
repair.  A June 2005 surgery date was noted for the right 
knee.  

A July 2005 private medical record, dealing with the 
veteran's knees, is also of record.  The veteran complained 
mostly of right knee pain.  He also noted symptoms reflective 
of right knee instability.  

The examination revealed right knee medial joint line 
tenderness, with positive McMurray's and anterior drawer 
sign.  No effusion was present.  His range of motion was 
reported to be 110 to 115 degrees of flexion and 0 degrees of 
extension.  Some instability to varus and valgus stress 
testing was evident.  An X-ray examination showed no acute 
abnormalities.  

An examination of the left knee also showed some tenderness 
over the medical joint line, with questionable McMurray's 
sign.  There was a positive anterior drawer sign was present, 
but pivot shift sign was negative.  No effusion was shown.  
His range of motion was reported to be 110 to 120 degrees of 
flexion and 0 degrees of extension.  No instability was 
noted.  

An X-ray examination essentially revealed no significant 
abnormalities.  The diagnosis was that of status post ACL 
left knee repair, and right knee ACL tear, with probable 
right knee medial meniscus tear.  

The veteran was afforded a VA orthopedic examination on 
October 17, 2005.  His claims folder was reviewed by the 
examiner.  The veteran was noted to be scheduled for right 
knee surgery in the near future.  He complained of having 
pain at the anterior and medial aspects of the right knee; 
some swelling and giving way was also noted.  

While not taking medication for his right knee, the veteran 
reported flare-ups with squatting, prolonged walking and 
prolonged standing.  He wore a knee brace, which he claimed 
helped.  An examination of the right knee showed 0 degrees of 
extension with no pain and flexion limited to 100 degrees by 
complaints of pain.  Anterior and medial aspect tenderness 
was discerned.  

Some effusion was noted.  Anterior drawer testing showed 
instability.  Right knee pain on motion was reported by the 
examiner.  Repetitive use showed no additional loss of 
motion, fatigue, incoordination or lack of endurance.  

The veteran complained of left knee pain and occasional 
stiffness.  He denied instability, locking and giving way.  
He was not taking medications for his left knee, but did not 
flare-ups with prolonged squatting, standing and walking.  He 
did not wear a left knee brace.  Left knee examination showed 
flexion to 130 degrees, limited by pain.  Extension was to 0 
degrees with no pain.  

Anterior knee tenderness was observed, with neither effusion 
nor instability.  Repetitive use showed no additional loss of 
motion, fatigue, incoordination, or lack of endurance.  

A scar measuring 1 by .4 centimeters was noted; it was smooth 
with no depression or elevation.  It was described as being 
superficial with no adherence to the underlying tissue.  It 
was stable with no ulceration.  The scar was not painful to 
touch.  

The diagnoses included that of status post sprain of the 
right knee, anterior ligament tear and medial meniscus tear 
by MRI (magnetic resonance imaging) evaluation, with residual 
pain and limitation of flexion, with some anterior 
instability.  


Analysis

With the rating criteria in mind, the Board notes that the 
evidence, since December 5, 2004, includes VA and private 
medical records and the report of an October 2005 VA 
examination.  The latter represents the most current medical 
records on file pertaining to the service-connected bilateral 
knee disability.  


Right ACL Deficient Knee (Based on Recurrent subluxation or 
Lateral Instability) and Status Post Right Knee Strain, ACL 
Tear and Medial Meniscus Tear (Based on limitation of motion) 
- beginning on December 5, 2004.  

In order to receive a rating higher than 10 percent for 
either right ACL deficient knee or status post right knee 
strain, ACL and medial meniscus tear the evidence must show 
more than slight recurrent subluxation or lateral instability 
(Code 5257), flexion limited to 30 degrees or less (Code 
5260); extension limited to 15 degrees or more (Code 5261).  
As previously mentioned, the application of Code 5256 
(ankylosis) on these facts, is not warranted.  

A careful review of the evidence in this case shows the 
presence of a disability picture that more closely resembles 
one of severe recurrent subluxation or lateral instability.  

The veteran complains of right knee pain, swelling and some 
giving way with flare-ups on prolonged walking and standing.  
The VA orthopedic examination on October 17, 2005, showed 
anterior instability with the requirement that the veteran 
wear a knee brace in anticipation of surgical repair of right 
knee ligament and cartilage damage.  

The private medical examination conducted in July 2005 
confirmed the presence3 right knee instability to varus and 
valgus stress testing that reflected greater than slight 
overall disablement based on joint stability.  

Thus, by resolving all reasonable doubt in the veteran's 
favor, a rating of 30 percent is warranted for the service-
connected right knee disability on the basis of documented 
dislocation of the ligaments in service and the yet 
unrepaired internal derangement of the right knee.  

However, the evidence does not serve to show that flexion of 
the right knee is limited to 30 degrees or that extension is 
limited to 10 degrees following the injury in service.  

Indeed, given the document findings of flexion restricted to 
no less than 100 degrees even with consideration of pain, a 
rating higher than 10 percent cannot be applied beginning on 
December 5, 2004.  Significantly, the veteran's extension has 
been noted to have been full since service.  

Hence, the 10 percent rating assigned based on limitation of 
flexion adequately compensates the veteran for any pain, 
swelling or related functional loss.  The medical evidence of 
record does not show that the veteran has any actual 
restriction, or functional loss due to pain, that would 
warrant a higher rating.  Thus, entitlement to a rating 
higher than 10 percent on this basis is denied.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). These statements, however, must 
be viewed in conjunction with the objective medical evidence 
as required by the rating criteria.  In this regard, however, 
the competent medical evidence is of far greater probative 
value.  



ORDER

Beginning on December 5, 2004, an initial rating of 30 
percent for the service-connected right knee disability on 
the basis of recurrent subluxation or lateral instability is 
granted, subject to the regulation controlling disbursement 
of VA monetary benefits.  

Beginning on December 5, 2004, an initial rating in excess of 
10 percent for the service-connected right knee disability on 
the basis of limitation of motion is denied.  



REMAND

As noted, beginning on December 5, 2004, the Board has 
undertaken to initially rate the service-connected right knee 
disability based on the medical evidence, including service 
treatment records showing an injury resulting in internal 
derangement and joint changes that had not been repaired.  

However, since the veteran was seen on April 11, 2005, there 
likely are treatments records that are outstanding and must 
be reviewed in evaluating the current extent of the service-
connected bilateral knee disability.  

The Board also observes that the veteran was last afforded a 
VA examination on October 17, 2005, more than 3 years ago.  
Thus, a contemporaneous VA examination should be afforded to 
the veteran in this case.  

In this regard, the veteran, as part of his January 2006 
Substantive Appeal, has argued that his knee disorders have 
worsened.  When a veteran alleges that his service-connected 
disability has increased since the last examination, a new 
examination is required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  

In addition, the Board notes that the veteran apparently is 
scheduled for right knee surgery in order to ameliorate the 
injury residuals suffered in service.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
any private and/or VA treatment records 
pertaining to care provided pertaining 
for his service-connected bilateral knees 
since October 2005.  

If any named private medical records 
cannot be obtained, the attempt to obtain 
them should be documented for the record, 
and the veteran informed in writing.  The 
veteran is to be advised that it would be 
to his benefit to secure the records 
himself for VA's consideration.  

As to any named VA medical records, if, 
after making reasonable efforts, the RO 
cannot locate any named records, the RO 
must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts 
to locate or obtain these government 
records would be futile.  

The RO must then:  (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond thereto.  

2.  The RO should then arrange for the 
veteran to undergo a VA examination to 
ascertain the current severity of the 
service-connected bilateral knee 
disability.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior to 
the examination.  

All appropriate tests and studies, 
including X-rays and range of motion 
studies of the bilateral knees, reported 
in degrees, should be accomplished.  All 
findings should be made available to the 
physician prior to the completion of his 
or her report, and all clinical findings 
should be reported in detail.  

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right or left knee.  
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician must indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner must identify all 
impairments affecting the right or left 
knee.  The examiner should specifically 
indicate whether arthritis is present in 
each of the veteran's knees and, if so, 
whether this is supported by X-ray 
findings.  

The examiner must report whether there is 
recurrent subluxation or lateral 
instability of the right and/or left knee 
and, if so, whether such is best 
characterized as "slight," "moderate," 
or "severe."  The examiner should also 
indicate whether, in each of the 
veteran's knees, there is ankylosis, 
dislocation or removal of cartilage, 
impairment of the tibia or fibula, or 
genu recurvatum.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any VA examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the veteran does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Then, following of all indicated 
development, the RO should readjudicate 
the remaining claims for increase in 
light of all the evidence of record.  

If any benefit sought on appeal is 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


